        Case 4:20-cv-00942-JM Document 23 Filed 03/17/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

BILLY RAY JOHNSON                                                           PLAINTIFF

V.                         CASE NO. 4:20-CV-942-JM-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                            DEFENDANT

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED WITHOUT PREJUDICE.

      SO ORDERED this 17th day of March, 2021.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
